Name: Council Regulation (EC) No 2823/98 of 21 December 1998 amending Regulation (EC) No 730/98 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products
 Type: Regulation
 Subject Matter: fisheries;  international trade;  tariff policy;  EU finance
 Date Published: nan

 EN Official Journal of the European Communities 29. 12. 98L 351/12 COUNCIL REGULATION (EC) No 2823/98 of 21 December 1998 amending Regulation (EC) No 730/98 opening and providing for the administra- tion of autonomous Community tariff quotas for certain fishery products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EC) No 730/98 (1), the Council opened autonomous tariff quotas for cod (order No 09.2753), shrimps of the species Pandalus borealis (order No 09.2773), surimi (order No 09.2779) and for tuna loins (order No 09.2790); Whereas their quota amounts are insufficient to meet the needs of the Community industry; whereas, consequently, these quota amounts should be increased with effect from 1 April 1998 so as to ensure uninterrupted use of these quotas, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 730/98 shall be amended as follows:  order No 09.2753: the amount of the tariff quota shall be altered to 65 500 tonnes,  order No 09.2773: the amount of the tariff quota shall be altered to 9 000 tonnes,  order No 09.2779: the amount of the tariff quota shall be altered to 12 000 tonnes,  order No 09.2790: the amount of the tariff quota shall be altered to 1 200 tonnes. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1998. For the Council The President M. BARTENSTEIN (1) OJ L 102, 2. 4. 1998, p. 1.